Citation Nr: 1505877	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA is moot.

In any event, the Board finds that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  See 38 U.S.C.A.  §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  TDIU Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 50 percent disabling from October 15, 2007; (2) left shoulder condition, evaluated as 20 percent disabling from January 7, 2005; (3) right calf condition, evaluated as 10 percent disabling from December 2, 1971; (4) left thigh condition, evaluated as 10 percent disabling from December 2, 1971; (5) right thigh condition evaluated as 0 percent disabling from December 2, 1971;  (6) scar on the left cheek evaluated as 10 percent disabling from December 2, 1971; (7) right eye condition evaluated as 10 percent disabling from January 23, 1989; (8) tinnitus evaluated as 10 percent disabling from April 30, 2007; (9) bilateral hearing loss evaluated as 0 percent disabling from September 14, 2007; and (10) right forearm condition evaluated as 0 percent disabling from December 2, 1971.  His combined disability evaluation is 80 percent from October 15, 2007.  As such, the Veteran satisfies the requirements necessary to consider entitlement to a TDIU on a scheduler basis.  See 38 C.F.R.     § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran asserts that he is unable to secure or follow gainful employment as a result of his service-connected PTSD, left arm condition, left thigh condition, right leg injury, impaired vision, and tinnitus.  He explained that these service connected disabilities impact his ability to climb ladders, walk on scaffolding, and lift equipment.  See February 2011 VA Form 21-8940.

A December 2007 VA examination for PTSD shows the Veteran reported he was employed as a construction laborer, however, was currently retired due to age, duration of work, and medical problems. 

A July 2011 VA examination for PTSD shows the Veteran reported he is a retired construction foreman.  He stated he retired early at the age of 55 because of problems with his shoulder and received SSA benefits for his shoulder disability.  The Veteran described several work related conflicts due to his PTSD symptoms.  He reported having had problems with female employees when they could not perform tasks that male employees could perform.  He admitted that he was a difficult employee to supervise because he did not like to follow instructions and found it challenging to adapt to changes in workplace procedures.  He acknowledged "inappropriate workplace behavior" and having angry outbursts, which often caused conflict with coworkers and supervisors.  He stated that his anger towards others was attributable to his inability to handle stress.  He also reported difficulty sleeping due to pain, which caused him to miss approximately 20-30 days of his last working year.  The examiner essentially opined that the Veteran's PTSD symptoms alone "would not reflect unemployability..." 

In a July 2011 VA examination for general medical problems the Veteran reported he retired in 2007 due to physical problems and psychiatric problems.  The examiner opined that the Veteran's left shoulder disability "would be a functional impairment to his obtaining and maintaining physical or sedentary employment,"   The examiner noted that the Veteran's shoulder dislocates frequently and unexpectedly, which would prevent him from going to work if this occurred or staying at work if it happened there. 

With respect to the Veteran's right forearm disability, the examiner opined the fragment wound would cause a "mild impairment to obtaining or maintaining physical or sedentary employment due to muscle fatigue."  

With respect to the scars on the Veteran's left cheek, the examiner opined that the scar did not present a functional impairment preventing him from obtaining and maintaining physical or sedentary employment.

The Board acknowledges the Veteran's assertions that his PTSD symptoms, left arm condition, left thigh condition, right leg injury, impaired vision, and tinnitus affect his ability to obtain employment.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including problems he has encountered at work as a result of his service-connected disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds these lay statements to be competent, credible, and probative, and has considered them in rendering this decision.  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  

The evidence of record reflects the Veteran reported a history of employment as a construction laborer and a foreman.  See July 2011 VA Examinations; December 2007 VA Examination.  The VA examiner in July 2011 opined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities to include PTSD, right forearm disability, and scars.  The Veteran's past employment is certainly a factor to consider, but it is not determinative.  The criteria for entitlement to TDIU for compensation purposes requires that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  That said, the evidence does demonstrate that the Veteran meets these criteria.  Among other things, the July 2011 VA examiner opined that that limitations imposed on the Veteran as a result of his left shoulder disability renders him incapable of obtaining and maintaining gainful employment due to his left shoulder disability.  Combined with his other service-connected disabilities, and resolving all doubt in favor of the Veteran, the Board finds that he is unemployable due to his service-connected disabilities.

In light of the foregoing, the Board finds that entitlement to a TDIU rating is warranted.  

ORDER

Entitlement to a TDIU is granted.



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


